Memorandum Opinion. Defendant was originally charged with armed robbery, MCLA 750.529; MSA 28.797, and pleaded guilty to assault with intent to commit robbery, being armed, MCLA 750.89; MSA 28.284. He was sentenced to imprisonment for a term of 5 to 15 years and appeals.
An examination of the record and briefs discloses no prejudicial error.
Affirmed on the authority of People v Godsey, 35 Mich App 399 (1971), without prejudice to defendant to file a motion to vacate the plea and to proceed to trial in the lower court.